The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Ahn for the interview conducted on 06/07/2022.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 04/13/2022:


1. (Currently Amended) A sealing structure of a gas supply line assembly connected to a processing chamber of a vacuum processing apparatus for processing a substrate, comprising:
a first pipe member constituting the gas supply line assembly and having an end surface where an opening communicating with the processing chamber is formed;
a second pipe member constituting the gas supply line assembly and having a facing surface facing the end surface of the first pipe member;
a sealing member made of an elastomer disposed between the end surface of the first pipe member and the facing surface of the second pipe member to surround the opening; and
a sheet-shaped porous member disposed between the end surface of the first pipe member and the facing surface of the second pipe member to surround a vicinity of the sealing member,
wherein the sealing member is disposed in a groove formed on either the end surface or the facing surface, and
the sheet-shaped porous member extends from an outer periphery of the groove to a periphery of a facing region where the end surface and the facing surface face each other.

8. (Cancelled) 

9. (Currently Amended) The sealing structure of claim 1, wherein
a heating unit configured to heat the processing chamber of the vacuum processing apparatus.

10-11. (Cancelled)

Allowable Subject Matter
3.	Claims 1-2, 4-7, 9 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a sealing structure of a gas supply line assembly connected to a processing chamber of a vacuum processing apparatus for processing a substrate, comprising “wherein the sealing member is disposed in a groove formed on either the end surface or the facing surface, and
the sheet-shaped porous member extends from an outer periphery of the groove to a periphery of a facing region where the end surface and the facing surface face each other.” in combination with other limitations as a whole.

The closet prior arts on records are Ohmi et al (US 2011/0303361 A1), Applicant Admitted Prior Art (AAPA), Nishihara etal. (JP 2020031176 A). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 2, 4-7, 9 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897